Citation Nr: 1225949	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  05-18 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy.  

2.  Entitlement to an extraschedular rating for prostate cancer, status post radical retropubic prostatectomy, pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to January 1970.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2004 RO rating decision that granted service connection and assigned a 20 percent rating for prostate cancer, status post radical retropubic prostatectomy.  

An October 2006 RO decision increased the rating for the Veteran's service-connected prostate cancer, status post radical retropubic prostatectomy, to 60 percent, effective January 14, 2004.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In March 2009 and January 2011, the Board remanded the claim for entitlement to an initial rating higher than 60 percent for prostate cancer, status post radical retropubic prostatectomy, for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a rating in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy, on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran's prostate cancer, status post radical retropubic prostatectomy has manifested in the Veteran having to wear absorbent materials which must be changed more than 4 times per day but has not caused renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for prostate cancer, status post radical retro pubic prostatectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.115a, 4.115b, Diagnostic Codes 7527-7528 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.  

VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

A January 2004 pre-rating notice letter described the evidence necessary to substantiate a claim for service connection, and met all of the requirements noted above; including informing the Veteran that it was ultimately his responsibility to see to it that any records pertinent to his claim are received by VA. 

This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The Unites States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  The Court clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...." Id.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided herein on appeal. Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service treatment records, and reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative and testimony from his November 2005 RO hearing.  Thus, the Board finds that all necessary notification and development action on this claim has been accomplished. 

II.  Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran alleges his residuals of prostate cancer, status post radical prostatectomy, are more severe than currently rated.  This disability alternately has been rated under DC 7527 and DCs 7528-7527.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  Here, the Veteran's service-connected residuals of prostate cancer have been rated for prostate gland injuries, infections, hypertrophy, or postoperative residuals (DC 7527) as well as for malignant neoplasms of the genitourinary system (DC 7528). 

Under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant neoplasms of the genitourinary system are to be evaluated as 100 percent disabling. Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence of metastasis of the neoplasm, it is to be rated based on residuals of either voiding dysfunction or renal dysfunction, whichever is predominant. 

Under DC 7527 prostate gland injuries, infections, hypertrophy, or postoperative residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7527 (2011). 

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where DCs refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.  

Renal dysfunction: 

Albumin and casts with history of acute nephritis; or, hypertension non-compensable under DC 7101, noncompensable (0 percent) rating. 
Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under DC 7101, 30 percent rating. 

Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under DC 7101, 60 percent rating. 

Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, 80 percent rating. 

Requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, 100 percent rating. 38 C.F.R. § 4.115a. 

Voiding dysfunction: 

The particular voiding condition is to be rated as urine leakage, urinary frequency, or obstructed voiding. 

Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence): 

Requiring the wearing of absorbent materials which must be changed less than 2 times per day, 20 percent rating. 

Requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, 40 percent rating. 

Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, 60 percent rating. 

Urinary frequency: 

Daytime voiding interval between two and three hours, or; awakening to void two times per night, 10 percent rating. 

Daytime voiding interval between one and two hours, or; awakening to void three to four times per night, 20 percent rating. 

Daytime voiding interval less than one hour, or; awakening to void five or more times per night, 40 percent rating. 

Obstructed voiding: 

Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, noncompensable (0 percent) rating. 

Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of 1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, 4. Stricture disease requiring periodic dilatation every 2 to 3 months: 10 percent rating. 

Urinary retention requiring intermittent or continuous catheterization, 30 percent rating.  38 C.F.R. § 4.115a. 

Urinary tract infection: 

Poor renal function is rated as renal dysfunction. 

Long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, 10 percent rating. 

Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, 30 percent rating.  38 C.F.R. § 4.115a.  

III.  Medical Background

A February 2004 VA examination report shows that the Veteran reported that if he is not careful of his food intake, he needs as many as three pads per day because of urinary incontinence.  

At the Veteran's November 2005 RO hearing, the Veteran testified that he has to wear absorbent materials that require changing 6-8 times per day.  

An August 2006 VA urology follow-up visit note shows that the Veteran was assessed with incontinence, mild PVR, slightly open BN on cysto.  It was noted that the Veteran leaks 6-8 pads per day-some soaked, some damp.  

A September 2006 VA examination report shows that the Veteran underwent a radical prostatectomy which was complicated by the loss of his right testicle secondary to a vascular insult.  He voids at least 20 times during the day and an uncertain number of times at night.  He is incontinent of urine and will go through 10 pads during the day and one at night, constantly wetting the bed.  He reported going through 5 mattresses.  The Veteran is completely impotent, however, with the combination of Levitra and a pump he is able to have an erection and penetration and have the act of coitus.  The Veteran was assessed with prostate cancer with residuals as noted without evidence of a recurrence.  

A September 2009 VA urology outpatient note shows that the Veteran complained of worsening incontinence.  With respect to voiding, the Veteran stated that flow is sometimes good and sometimes bad.  He complained of some right groin pain and scrotal pain.  He reported going through 6 pads a day.  He says he does strain at times because of incomplete emptying.  Definite SUI (stress urinary incontinence)  and UUI (urinary urge incontinence) were noted.  

A February 2011 VA examination report shows that the Veteran reported having urinary incontinence.  He wears 4 to 10 diapers daily.  He voids every hour while awake and three times at night in addition to his incontinence.  The Veteran also has complete and total erectile dysfunction.  He has attempted to use pills and a vacuum pump device but all of these have failed.  He is unable to achieve or maintain an erection sufficient for penetration.  The Veteran takes no medicine for any of his urinary conditions.  He is not on dialysis.  The Veteran stated that he has a shrunken right testicle.  This happened immediately after his surgery and was attributed to be a sequela of his surgery.  The examiner commented that his medical records indicate that he had testicular ischemia, which led to the testicle atrophying.  It is painful.  The Veteran's most recent BUN and creatinine were drawn 07/01/2010.  BUN was 11 and creatinine was 0.85.  His PSA on 07/09/2010 was 0.00.  

The Veteran stated that his prostatectomy affects his activities of daily living in that because of his continued urinary incontinence he tends to not go out much as he frequently has to change his diapers and he fears that the diapers may emit an odor so he tends to stay home.  The Veteran was diagnosed with prostate cancer status post radical prostatectomy with most recent prostate-specific antigen indicating disease is not active at this time.  He was also diagnosed with an atrophied right testicle.  

IV.  Analysis

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not show that disability due to the Veteran's post-surgical prostate cancer warrant a rating greater than 60 percent.  

Given that there has been no local recurrence of metastasis of the neoplasm, the Veteran's disability is to be rated based on residuals of either voiding dysfunction or renal dysfunction, whichever is predominant.  In this case the predominant residuals are voiding dysfunction.  In that regard the Board notes that the Veteran is already receiving the maximum 60 percent rating for voiding dysfunction and rating the Veteran under the criteria for voiding frequency would be of no benefit to the Veteran as the maximum rating is 40 percent under that criteria.  

Only the criteria for rating renal function offer a rating in excess of 60 percent.  However, as the medical evidence does not show that the Veteran has renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, such criteria are not applicable.

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating greater than 60 percent is not warranted for any period on appeal.  The preponderance of the evidence is against the claim, so there is no reasonable doubt to resolve in the Veteran's favor, and this appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial rating in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy is denied.  


REMAND

The Board has determined that further development of the Veteran's claim is warranted.  In a May 2012 Brief, the Veteran's representative alleged that the Veteran's disability presented an exceptional case rendering the schedular rating criteria inadequate.  

Under 38 C.F.R. § 3.321(b)(1) (2011), an extraschedular rating may be assigned in the case of "an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. §§ 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to §§ 3.321(b)(1), the propriety of assigning an extraschedular evaluation.  Smallwood, supra (acknowledging that precedent did "not limit the [Board's] duty to consider whether an extra-schedular rating should be addressed by the appropriate official"); Floyd, supra ("38 C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for an extraschedular rating through certain officials who possess the delegated authority to assign such a rating in the first instance") (emphasis in original).  Thus, the Board determines that remand for consideration of the issues of entitlement to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.

In order to give the Veteran every consideration with respect to the present appeal, and to ensure full compliance with due process requirements in light of the holdings of the Court and the VA General Counsel, it is the opinion of the Board that additional development of the record is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of the elements of a claim for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and permit him the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, following a review of the entire claims file, readjudicate the Veteran's claim, in light of all pertinent evidence and legal authority.  The RO should consider whether the criteria for submission for assignment of an extraschedular rating for prostate cancer, status post radical retropubic prostatectomy pursuant to 38 C.F.R. § 3.321(b)(1) are met.  If such criteria are met, the case should be referred to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action.  

The RO's adjudication of the rating assigned for the Veteran's disabilities should include consideration of whether staged ratings, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) (a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made) are appropriate.  If the benefit sought is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them time to respond to it before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


